DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 17, the language “cast-saving” should read --cost-saving--. 
Paragraph 55, the language “modifying an existing transition conditions” should read --modifying an existing transition condition--.
Paragraph 60, the language “the present techniques … conducts calibration conducts calibration” should read --conduct calibration--.
Appropriate correction is required.

Claim Objections
Claims 2, 5, 7, 8, 12,  15, 17, 18, 22, and 25 are objected to because of the following informalities:
In re claims 2, 12, and 22, the language “wherein at least one module is disabled” is unclear.  It is not clear what is meant by “at least one module” in the context of the claims as there is no description of the module in the claim and there is no description of any relation to any other element or limitation of the claims; therefore, it is also unclear what “disabling” means in relation this claim limitation.  Appropriate correction is required.
In re claims 5, 15, and 25, the claims recite “the fusion controller is to combine the multiple trajectories.”  The language “is to” is vague as it is unclear whether the fusion controller actually combines the trajectories and when/what triggers combining.  As a result, this feature is not positively recited in the claims.  The examiner suggests the language --the fusion controller is configured to combine the multiple trajectories--.  Appropriate correction is required.
In re claims 7, 8, 17, and 18, the claims recite “the tracker is to track the ball.”  The language “is to” is vague as it is unclear whether the tracker actually tracks the ball and when/ what triggers tracking.  As a result, this feature is not positively recited in the claims.  The examiner suggests the language --the tracker is configured to track--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a tracker to obtain a ball position and a player position based on images from a plurality of cameras;” “a fusion controller to combine multiple trajectories that are detected via the ball position to obtain a fused trajectory;” and a “finite state machine configured to model a game pattern,” as found in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 1, 11, and 21, the claims recite the limitation “the game” at line 11.  There is insufficient antecedent basis for this limitation in the claims.
In re claims 3, 13, and 23, the claims recite the limitation “the end” at line 2.  There is insufficient antecedent basis for this limitation in the claims.
In re claims 14 and 24, the claims recite the limitation “the tracker” at lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claims.
In re claims 15 and 25, the claims recite the limitation “the fusion controller” at line 1.  There is insufficient antecedent basis for this limitation in the claims.
In re claims 6 and 16, the claims recite the limitation “the type of tracking” at line 1.  There is insufficient antecedent basis for these limitations in the claim.
In re claims 17, 18, and 24, the claims recite the limitation “the tracker.”  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-10, 12-20, and 22-25 depend from a rejected base claim; therefore, these claims are also rejected for the reasons provided for the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-25 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-25 seemingly recite a system (i.e., a machine), a method (i.e., a process), and a non-transitory computer readable medium (i.e., a manufacture); however, this does not end the analysis.  With regard to claim 11, the claim recites the steps of “obtaining a ball position and a player position based on images from a plurality of cameras;” “combining multiple trajectories that are detected via the ball position to obtain a fused trajectory;” and “modeling a game pattern, wherein a game status is determined via the ball position, the player position and the fused trajectory.”    Claims 1 and 21 recite similar steps/operations performed by a system or stored as instructions on a non-transitory computer readable medium.  
The recited steps or operations of “obtaining a ball position and a player position based on images from a plurality of cameras;” “combining multiple trajectories that are detected via the ball position to obtain a fused trajectory;” and “modeling a game pattern, wherein a game status is determined via the ball position, the player position and the fused trajectory,” but for the recitation of the generic computer components, such as a system, a computer readable medium, processor executable instructions and a finite state machine, nothing in the claimed system, method, and medium precludes the recitations from practically being performed in the mind.  For example, the steps of obtaining and combining may be performed by a person watching game images.  Determining a game status by modeling a game pattern based on ball position, player position, and trajectories can literally be a person thinking about the game footage they have just watched.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite the abstract idea of a Mental Process.
Moreover, this judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the method of claim 11 does not include any additional elements.   Claims 1 and 25 to the system and computer readable medium do not recite any additional structural elements other than generic the recitation the system or computer readable medium comprising generic executable instructions  to direct a processor.  These elements are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  In addition, the step/operation of obtaining data from cameras are data gathering steps for the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claimed method does not include any additional elements, and the recitation of the additional element of a system or instructions to directed a processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-10, 12-20, and 22-25 recite the same abstract idea as claims 1, 11, and 21, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-25 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0137363 to Campagnoli et al. (“Campagnoli”).
In re claim 1, Campagnoli discloses a system for game status detection [Fig. 1, #100 including plurality of cameras #101 arranged around a court C], comprising: a tracker to obtain a ball position and a player position based on images from a plurality of cameras [Fig. 3, #s 114, 116]; a fusion controller to combine multiple trajectories that are detected via the ball position to obtain a fused trajectory [Fig. 3 #115]; and a finite state machine configured to model a game pattern [Fig. 1 #111 and Fig. 18 shows an example of states to model a tennis match], wherein a game status is determined via the ball position, the player position and the fused trajectory as input to the finite state machine [Fig. 3 player position and ball position and trajectories are input to state machine to determine the games status corresponding to game actions], the finite state machine comprising: a plurality of states, wherein each state of the plurality of states is an occurrence during the game [Fig. 18 shows example of states during a tennis game]; and a plurality of stages, wherein each stage corresponds to an action that that takes place from a first state to a second state [¶Fig. 24 illustrates a point or rally with plurality of stages corresponding to trajectories TR1-TR5, ¶147 describes exemplary actions, for example, forehand, backhand, smash, volley smash, bounce smash, serve, 1st serve, 2nd serve, return, return to 1st serve, return to 2nd serve, forehand volley, backhand volley, drop-shot, half-volley, lob which transition between states of a tennis point or rally].
In re claim 2, Campagnoli discloses at least one module is disabled based on a state of the game as determined by the finite state machine [¶¶ 132 and 133 describe module 118 is disabled, i.e., does not perform analysis when the point is determined to be an invalid point].
In re claim 3, Campagnoli discloses a plurality of transition conditions, wherein the transition condition indicates the end of at least one stage of the plurality of stages [¶251-255 describe examples of the transitions that include end of at least one stage].
In re claim 4, Campagnoli discloses the tracker obtains the ball position via direct ball detection during the entirety of the game [¶55-61 describe feed from game is provided to trackers 114 to determine 3D position of ball], and the tracker obtains the ball position via ball holding player tracking with a ball holding player is in possession of the ball [¶55-61 describe feed from game is provided to trackers 116 to determine position of players P1 and P2, including when player servers, i.e., is holding and in possession of the ball].
In re claim 5, Campagnoli discloses the fusion controller is to combine the multiple trajectories based on a comparison with a predicted ball trajectory [Fig. 24 shows multiple trajectories TR1-TR5 combined to show a point.  Fig. 5 shows the trajectories are formed by trajectory reconstruction unit 115, which include trajectory interpretation or prediction, such as estimated impact or inversion].
In re claim 6, Campagnoli discloses the type of tracking used to obtain the ball position is based on a state of the finite state machine [Fig. 7 shows point classification 118 is performed by state machine only if point is valid 147 thereby determining if the type of tracking is used or not].
In re claim 7, Campagnoli discloses in response to accurate ball detection via an optical solution, the tracker is to track the ball based on a detected location of the ball [¶83 describes trackers 114 track ball based on location detected from cameras].
In re claim 10, Campagnoli discloses the plurality of states is based on rules of play of the game[¶¶ 135, 143, 296 describe introducing knowledge of the game and rules, for example, tennis for the corresponding states].
In re claims 11-17 and 20, see the corresponding rejections for claims 1-7 and 10.
In re claims 21-25 see the corresponding rejections for claims 1-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0266407 to Gupta et al. (“Gupta”) in view of US Publication No. 2019/0147604 Yamamoto et al. (“Yamamoto”).
In re claim 1, Gupta discloses a system for game status detection [Fig. 11a #1100, Abstract], comprising: a tracker to obtain a ball position and a player position based on images from a plurality of cameras [Fig. 1, #115, track players, #120 track play object (which may be a ball) from video clips]; and a finite state machine configured to model a game pattern [Fig. 1 shows finite state machine using play state information (PSI) to model sports games using balls determine game status, actions, and play states for video data], wherein a game status is determined via the ball position, the player position and the trajectory as input to the finite state machine [Fig. 1 shows detecting player 115 and ball 120 positions  Figs. 3 shows ball tracks 315 (i.e., trajectories)], the finite state machine comprising: a plurality of states, wherein each state of the plurality of states is an occurrence during the game [Fig. 1, Table 4, ¶52 describes play states, ¶86 describes examples of play states in the game including shooting ball to score, shooting ball to miss, clearance of ball, pass success failure, and restarts among others]; and a plurality of stages, wherein each stage corresponds to an action that that takes place from a first state to a second state [Fig 1, #130, 132, 132, 139, Table 4, Fig. 9, #905-930, ¶45-51 stages include moments, such as ball, ball out and include player actions between stages, for example, dribble, pass, shoot].
Gupta describes trajectory feature descriptors as input for action classification of state machine, but does not specifically recite a fusion controller to combine multiple trajectories that are detected via the ball position to obtain a fused trajectory.
 Yamamoto teaches a system for game status detection [Fig. 1 shows cameras #10a-10d around game area 5 transmitting image data to processing unit 100], comprising: a tracker to obtain a ball position and a player position based on images from a plurality of cameras [Fig. 3 shows ball detection unit 150b and player detection unit 150c of controller 150 for processing images to determine ball and player positions]; and a fusion controller to combine multiple trajectories that are detected via the ball position to obtain a fused trajectory [Fig. 3 shows trajectory determination unit 150e, Fig. 28, ¶163-169 describe the trajectory determination unit combines multiple trajectories k151, k125, determined from ball position to form fused trajectory K130].
Gupta and Yamamoto are both considered to be analogous to the claimed invention because they are in the same field of sport image analysis to detect game status and player actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the player, ball, and trajectory tracking and modeling of Gupta to include the multiple candidate trajectory determination for ball tracking, as taught by Yamamoto, in order to provide improved accuracy of all action determination, see ¶152.  
In re claim 2, Gupta discloses at least one module is disabled based on a state of the game as determined by the finite state machine [¶123 describes feature calculation may use dimension reduction 415 may or may not be used, i.e., disabled, to reduce computational cost of the action detection base on state machine analysis].
In re claim 3, Gupta discloses a plurality of transition conditions, wherein the transition condition indicates the end of at least one stage of the plurality of stages [Fig. 9, ¶46-56 describe the temporal relationship between sequences of actions having a plurality of stages and transitions between, including transitions of action and no action, and start/end action moments of a particular play].
In re claim 4, Gupta discloses the tracker obtains the ball position via direct ball detection during the entirety of the game [¶36 describes using the automated analysis for entire games to reduce fatigue from manual review and generate highlights], and the tracker obtains the ball position via ball holding player tracking with a ball holding player is in possession of the ball [¶113-116 describe person tracking and ¶117-199 describe ball tracking.  Fig. 10, #1020 and #1025 identifying role of player interacting with play object (e.g., ball), ¶58 includes example of goal keeper who may hold ball].
In re claim 5, Gupta lacks, but Yamamoto teaches the fusion controller is to combine the multiple trajectories based on a comparison with a predicted ball trajectory [¶Fig. 28, ¶163-169 describe forming fused trajectory K130 and selecting trajectory K131 vs K132 based on predicted ball trajectory].
Gupta and Yamamoto are both considered to be analogous to the claimed invention because they are in the same field of sport image analysis to detect player actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the player, ball, and trajectory tracking and modeling of Gupta to include the multiple candidate trajectory determination for ball tracking, as taught by Yamamoto, in order to provide improved accuracy of all action determination, see ¶152.    
In re claim 6, Gupta discloses the type of tracking used to obtain the ball position is based on a state of the finite state machine [¶88 describes use of play state to determine type of tracking based on on-state or off-state].
In re claim 7, Gupta discloses in response to accurate ball detection via an optical solution, the tracker is to track the ball based on a detected location of the ball [¶¶91, 100, 105, 117 describe detecting and locating ball from video input].
In re claim 8, Gupta lacks, but Yamamoto teaches in response to partial or total occlusion of the ball during ball detection, the tracker is to track the ball based on an inferred position of the ball as possessed by a ball holding player [¶80 describes when no ball candidate exists in the region 21 of the movement destination predicted by taking the ball candidate 19 of the time t−1 as a reference during formulation describe ball candidates used to determine multiple candidate trajectories; ¶90-101 describes generating the trajectory candidates from combining the ball candidates and the trajectory determination unit 150e evaluates the multiple trajectory candidates included in the trajectory candidate management table 140f including inferred ball positions and determines a ball trajectory for a player, ¶131 describes as a result, even in a case where the ball is hidden by the player so that no ball candidate is detected the ball trajectory may be continuously tracked using other candidate directories].
Gupta and Yamamoto are both considered to be analogous to the claimed invention because they are in the same field of sport image analysis to detect player actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the play tracking and classification of Gupta to include the inferred ball tracking for hidden balls, as taught by Yamamoto, in order to provide improved accuracy of all action determination, see ¶152.  
In re claim 9, Gupta discloses the player position is determined based on a bounding box applied to the player in each camera view [Fig. 5b, bounding box 548, ¶131].
In re claim 10, Gupta discloses the plurality of states is based on rules of play of the game[¶¶ 38, 183-187 example of rules for soccer are used throughout].
In re claims 11-20, see the corresponding rejections for claims 1-10, and in re claims 21-25 see the corresponding rejections for claims 1-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0091541 describes a state machine for analyzing game status including trajectories for a hockey game. 
US 2019/0009133 describes a state machine for analyzing trajectories of tennis strokes.
US 20170165570 describes a state machine for analyzing game status of basketball games including determining multiple player and ball trajectories.
US 2011/0169959 describes state machine for analyzing football plays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                        
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715